Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Everling on Wednesday November 3rd, 2021.
The application has been amended as follows: 

Claims 1-8, 10, 20 and 22 have been cancelled 


With this Examiner’s Amendment claims 11-17, 19 and 21 are now allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 11 is the overall combination of components and their construction and arrangement with respect to the other components and ladder. In updating the prior art search the examiner found some examples of hunting stands/platforms that include a base with a platform section that pivots about an axis substantially perpendicular to the front side of the base, allowing a user to open a platform while climbing up and down the ladder, and close the platform when needing to stand thereupon. While some of these references taught similar features to those claimed by the applicant, none of the known prior art, alone or in combination, anticipates or makes obvious such a combination of components and particular construction and arrangement detailed in claim 11. More specifically none of the known prior art, alone or in combination teaches the particular base construction having the pivotal platform and protrusions arranged as claimed in claim 11, in combination with other features and limitations such as but not limited to the arms, fastener and a rear platform in claim 11. 
To arrive at such a particular combination of components and specific arrangement thereof a significant amount of reconstruction and hindsight would need to be applied.
For at least these reasons claims 11-17, 19 and 21 are now allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634